DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heywood (US 4,276,894) in view of Adams et al (US 2004/0040820 A1) and further in view of Roodenburg et al (US 2019/0347887 A1) and further in view of Cost (US 2001/0055946 A1).

Regarding Claim 1, Heywood teaches a coin payout apparatus, as illustrated in figure 1, comprising:
a coin canister (10, 11) including:
a tube (11) for storing coins, as mentioned at abstract and col. 1, lines 35-37, for example, wherein the tube (11) is operable to move to a payout position, noting that rotatable base (10) as illustrated in figure 1, moves to payout position at ejector position near ejector assembly (18, 19, 20, 21, 22, 23, 24), as illustrated in figures 1 and 4, for example,
a coin ejector (18, 19, 20, 21, 22, 23, 24) operable to eject a coin from the tube (11), as mentioned at col. 1, lines 52-66, when at the payout position, as illustrated in figures 1 and 4, and
a hopping disc (20), as illustrated in figures 1-3, operable to rotate and engage the coin ejector (22, 23) to eject the coin from the tube (11) when the tube (11) is moved into position (along) with the hopping disc (20).

	Regarding Claim 1, Heywood does not expressly teach wherein the tube is operable to move within the coin canister, a coin ejector operable to move with the tube and operable to eject a coin from the tube, and a hopping disc operable to rotate and engage the coin ejector when the tube and the coin ejector are moved into a position over the hopping disc.

	Regarding Claim 1, Heywood does not expressly teach, but Adams teaches wherein the tube, i.e,, the combination of the coin magazine assembly cover (30) and the coin magazine (23), is operable to move within the coin canister (11), as illustrated in figures 2 and 4 and as mentioned at paragraphs 25 and 27, which state as follows.

[0025] FIG. 2 shows an exploded view of the internal parts of the machine 10 with the cover 11 removed. The upper assembly is a queueing device 52. The middle assembly is a coin magazine assembly cover 30 and manifold 31. And, the lower assembly is an assembly of the coin magazine 23 and the base 12.

[0027] The coin magazine 23 is mounted on a base 12 for rotation in a counterclockwise direction. As it rotates to move the coins along a circular coin path, a single coin ejector 80 is repeatedly operated to eject coins from the bottom of the coin channels 24 into the coin dispensing channel 14 and then into a cup 13.

Emphasis provided.
	Note that both the coin magazine assembly cover (30) and the coin magazine must rotate together because the coin magazine assembly cover is scalloped in shape as shown in figure 2 and fits over the coin channels (24), thus creating a tube-like structure for each denomination processed and stored in the coin magazine.  Thus, the coin tubes (23, 30) rotate within the cover (11), as shown in figures 2 and 4.

	Regarding Claim 1, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the tube is operable to move within the coin canister, as taught by Adams, in Heywood’s coin payout apparatus for the purpose of “preventing access to the interior of the coin dispenser 10” as mentioned at Adams, paragraph 24.

	Regarding Claim 1, Heywood does not expressly teach, but Roodenburg teaches a coin ejector, i.e., coin actuator mechanisms (ACT1-ACT6), dedicated to each coin tube (CT1-CT6), as illustrated in figures 1-4, 5b and 8, and as mentioned at paragraph 53, for example, operable to eject a coin from the tube (CT1-CT6), as illustrated in figures 1-4 and as mentioned at paragraph 57.  Note that Roodenburg teaches a coin ejector mechanism (ACT1-ACT6) dedicated to each coin tube, the assembly located on the base plate (BP) underneath each coin tube (CT1-CT6) as illustrated in figure 1 and as mentioned at paragraph 52, for example.
	
	Regarding Claim 1, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a coin ejector operable to eject a coin from the tube, each tube having a dedicated coin ejector, as taught by Roodenburg, in Heywood’s coin payout apparatus for the purpose of creating more redundancy of ejection mechanisms thus increasing the lifetime use of each assembly as well as enabling a coin tube to always be available upon unavailability of particular tubes due to depletion or maintenance issues.

Regarding Claim 1, Heywood does not expressly teach a hopping disc operable to rotate and engage the coin ejector when the tube and the coin ejector are moved into a position over the hopping disc.

Regarding Claim 1, Heywood does not expressly teach, but Cost teaches a coin ejector, i.e., coin ejector mechanisms (10a-10e), dedicated to each coin tube (4), as illustrated in figures 1 and 4, and as mentioned at paragraph 17, for example, operable to eject a coin from the tube (4a-4e), as illustrated in figure 1 and as mentioned at paragraph 14, and a hopping disc, i.e., second gear cage (24, 44), as mentioned at paragraphs 21 and 27 and as illustrated at figures 4 and 5, operable to rotate and engage the coin ejector, (10a-10e) via drive pin (28)

	Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a hopping disc operable to rotate and engage the coin ejector as taught by Cost, in Heywood’s coin payout apparatus for the purpose of actuating the coin ejector taught by Roodenburg which teaches an actuator (ACT1-ACT6) in generally, and Cost teaches a detailed actuator with a hopping disc to actuate the ejector as is a structure well known in the coin handling art to an ordinarily skilled artisan for performing such a function.

Therefore, regarding Claim 1, it would have been obvious to have used Cost’s ejector and hopping disc assembly attached to each of Heywood's coin tubes inside a housing as taught by Adams, and using Cost’s ejector hopping assembly at each coin tube as taught by Roodenburg since both Heywood’s, Adams’, Cost’s and Roodenburg’s devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.

	Regarding Claim 2, Heywood teaches, further comprising:
a motor assembly (12, 26) including a payout motor, i.e, solenoid (26), operable to rotate the hopping disc (20) to engage the coin ejector (22) when the tube (11) and the coin ejector as taught by Cost, is moved into position (along) over the hopping disc (20).

Regarding Claim 3, Heywood does not expressly teach, wherein the hopping disc is disposed on a gear shaft, and wherein the payout motor rotates the gear shaft to rotate the hopping disc.

Regarding Claim 3, Heywood does not expressly teach, but Cost teaches, wherein the hopping disc (24), as illustrated in figures 4 and 5, is disposed on a gear shaft, via gears (16a-16c, 22a-22c), as illustrated in figures 3 and 4, and wherein the payout motor (14) rotates the gear shaft to rotate the hopping disc (24), noting pin (28) pushes the coin ejector (34), as mentioned at paragraph 23, for example.

Regarding Claim 3, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have substituted wherein the hopping disc is disposed on a gear shaft, and wherein the payout motor rotates the gear shaft to rotate the hopping disc, as taught by Cost, in place of Heywood’s solenoid driven ejector in the coin payout apparatus for the purpose of saving space through the use of a compact planetary drive gear system for each ejector, as mentioned at paragraph 5.
Regarding Claim 4, Heywood teaches, wherein the coin canister comprises a cylindrical body, i.e., circular base (10), noting that base (10) has thickness as well as diameter, as illustrated in figure 1, and wherein the tube (11) is positioned on a perimeter of the cylindrical body (10).

Regarding Claim 5, Heywood teaches, wherein the cylindrical body (10) is operable to rotate to move the tube (11) and the coin ejector as taught by Cost, into the position over the hopping disc (20).

Regarding Claim 6, Heywood discloses further comprising:
a motor assembly (12) including a rotation motor (12) operable to rotate the cylindrical body (10) to move the tube (11) and the ejector, as taught by Cost, into the payout position over the hopping disc (20), noting the mention of “a circular rotatable base 10 having arranged around its circumference and affixed to it a plurality of coin tubes 11 of equal length, the whole assembly being free to rotate around the centre of the base” as mentioned at col. 1, lines 35-39.

Regarding Claim 7, Heywood does not expressly teach, wherein the hopping disc is a first hopping disc, and wherein the coin canister further includes a second hopping disc.

Regarding Claim 7, Heywood does not expressly teach, but Cost teaches, wherein the hopping disc (24) is a first hopping disc (24), and wherein the coin canister  further includes a second hopping disc (24), as illustrated in figure 1, noting the duplication of the motor (14), planetary gearing and hopping disc (24), as well as paragraph 6, first sentence, which mentions “a respective plurality of motors each associated with a respective one of the tubes”

Regarding Claim 8, Heywood does not expressly teach, wherein the first hopping disc is operable to rotate in a first rotational direction, and wherein the second hopping disc is operable to rotate in a second rotational direction opposite the first rotational direction.

Regarding Claim 8, Heywood does not expressly teach, but Roodenburg teaches wherein the coin ejector, i.e., actuator (ACT1-ACT6), as illustrated in figures 1 and 3D, for example, is operable to rotate in a first rotational direction, i.e., the counter-clockwise direction, and wherein the second coin ejector/actuator (ACT1-ACT6) is operable to rotate in a second rotational direction opposite the first rotational direction, noting the clockwise direction, as illustrated in figure 3D, for example.

Regarding Claim 8, Heywood does not expressly teach, but Cost teaches a hopping disc (24) as illustrated in figure 4, for example, which imparts motion to ejector (30, 33, 34, 36).

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the first hopping disc is operable to rotate in a first rotational direction, and wherein the second hopping disc is operable to rotate in a second rotational direction opposite the first rotational direction, as taught by Roodenburg and Cost, in Heywood’s coin payout apparatus for the purpose of using a single ejector to service two coin tubes, thus eliminating excess hopping disc/ejector assemblies.

Regarding Claim 9, Heywood does not expressly teach wherein the hopping disc is unable to engage the coin ejector to eject the coin from the tube when the tube is not moved into the position with the tube.

Regarding Claim 9, Heywood does not expressly teach, but Cost teaches, wherein the hopping disc (24) is unable to engage the coin ejector (34, 36) to eject the coin from the tube (4a-4e) when the tube is not moved into the payout position with the tube (4a-4e), noting that Cost’s motors are individually actuatable, and that when Heywood’s cylinder (10) is rotated, the motor as taught by Cost is able to be turned on or off, thus preventing the coin ejector (34, 36) from being engaged to eject a coin.

Regarding Claim 10, see the rejection of Claims 1 and 6, above.
Regarding Claim 11, see the rejection of Claim(s) 4, above.
Regarding Claim 12, see the rejection of Claim(s) 5, above.
Regarding Claim 13, see the rejection of Claim(s) 6, above.
Regarding Claim 14, see the rejection of Claim(s) 3, above.
Regarding Claim 15, see the rejection of Claim(s) 1-9, above.

Regarding Claim 16, Cost teaches wherein:
the first coin ejector (34, 36) includes a first contact surface, as illustrated in figure 4, noting that the ejector/pushing pin (36) contacts the coin, as mentioned at col. 3, lines 40-44;
the second coin ejector (34, 36) as represented by dispensing mechanisms (10a-10e) includes a second contact surface, i.e., the end of the ejector/pushing pin (36), similar to the first contact surface, as illustrated in figure 4;
the hopping disc (24) includes a hopping pin (28) extending from a surface of the hopping disc (24), as illustrated in figures 1, 4 and 5;
when the first tube (4a-4e) is moved into position with the hopping disc (24), noting that the coin tubes (10a-10e) move over the hopping discs (24), as illustrated in figure 2, and noting that Heywood teaches the coin tubes (11) rotate about a moving cylinder (10).

Regarding Claim 16, Cost further teaches the hopping disc (24) is operable to rotate to move the hopping pin (28) into engagement with the first contact surface (of the ejector pusher pin (36)), causing the first coin ejector (36) to pivot, i.e. about pin (32), and eject the coin from the first tube (10a-10e); and
when the second tube (10a-10e) is moved into position with the hopping disc (24), the hopping disc (24) is operable to rotate to move the hopping pin (28) into engagement with the second contact surface, i.e., via slot (33) within link arm (30), as mentioned at col. 3, lines 29-35 and as illustrated in figures 1 and 4, causing the second coin ejector (36) to pivot and eject the coin from the second tube (10a-10e).

Regarding Claim 17, see the rejection of Claim(s) 4, above.

Regarding Claim 18, Heywood further teaches, wherein the cylindrical body (10) is operable to: rotate to move the first tube (11) into position with the hopping disc (20); and rotate to move the second tube (11) into position with the hopping disc (20).

Regarding Claim 19, Heywood further teaches comprising: a motor assembly (12) including: a rotation motor (12) operable to: rotate the cylindrical body (10) through gears (13, 14) and ring gear (15), to move the first tube (11) into position with the hopping disc (20), and rotate the cylindrical body (10) to move the second tube (11) into position with the hopping disc (20).

Regarding Claim 20, see the rejection of Claim(s) 1 and 6, above.

Regarding Claim 21, Heywood does not expressly teach wherein the hopping disc is a first hopping disc, and wherein the coin canister further includes: a second hopping disc operable to: rotate and engage the first coin ejector to eject the coin from the first tube when the first tube is moved into position with the second hopping disc, and rotate and engage the second coin ejector to eject the coin from the second tube when the second tube is moved into position with the second hopping disc.

Regarding Claim 21, Heywood does not expressly teach, but Cost further teaches wherein the hopping disc (24) is a first hopping disc (24), and wherein the coin canister, i.e., the assembly, further includes: a second hopping disc (24) operable to: rotate and engage the first coin ejector (34, 36) to eject the coin from the first tube (4a-4e) when the first tube (4a-4e) is moved into position with the second hopping disc (24), and rotate and engage the second coin ejector (34, 36) to eject the coin from the second tube (4a-4e) when the second tube (4a-4e) is moved into position with the second hopping disc (24).
Note that Heywood, which teaches the rotating cylindrical base (10) with coin tubes (11), can be combined with Cost’s coin ejector (34, 36) with hopping disc (24) which can be substituted for Heywood’s coin ejector and hopping disc so that each position has a coin ejector with a motorized hopping disc.  Additionally, each of Cost’s coin ejector/hopping disc assemblies are duplicates of each other and are interchangeable so that the hopping disc associated with a first coin tube can be used to eject a coin from a second coin tube.
See also the rejections of Claims 1-9, above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Therefore, Claims 1-21 remain rejected.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Lee ‘209 is cited as a further example of a coin dispensing tube (5) as illustrated in figure 11, with ejector (109) as illustrated in figures 4, 12 and 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

September 27, 2022